                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAIMARIA BODOR,                                         Civil Action No.: 5:19-cv-05787-EGS
individually and on behalf of all
others similarly situated,

                               Plaintiff(s),
                        v.                                     DEFENDANT MAXIMUS
                                                             FEDERAL SERVICES, INC.’S
MAXIMUS FEDERAL SERVICES, INC.                              ANSWER AND AFFIRMATIVE
                                                             DEFENSES TO PLAINTIFF’S
                                                                   COMPLAINT
                               Defendant.




             Defendant Maximus Federal Services, Inc. (“Maximus Federal”) by and through its

counsel, Saul Ewing Arnstein & Lehr LLP, hereby answers the Complaint of Plaintiff Jaimaria

Bodor (“Plaintiff”) as follows:

                                               INTRODUCTION

             1.         Maximus Federal admits only that Plaintiff’s 2018 federal tax refund was

originally withheld pursuant to the United States Treasury Offset Program (the “Treasury Offset

Program”), but further states that such tax refund was later refunded to Plaintiff. Maximus

Federal denies that Plaintiff’s status as a Borrower Defense to Repayment Applicant (“BD

Applicant” or “BD Application”) had been processed by Maximus Federal at the time her federal

tax refund was originally withheld by the Treasury Offset Program. Maximus Federal further

denies that it engaged in any involuntary collection activity as stated in Paragraph 1. Maximus

Federal is without sufficient information to form a belief as to the remaining allegations in

Paragraph 1, and therefore, denies same and demands strict proof thereof.




36705664.1 03/13/2020
             2.         The allegations in Paragraph 2 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal admits only that Plaintiff asserts

her claim for alleged violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et

seq. (“FDCPA”) on behalf of herself and a putative class of similarly situated persons. However,

Maximus Federal denies Plaintiff’s claims are appropriate for class treatment and/or that

Maximus Federal violated the FDCPA. The remaining allegations in Paragraph 2 are denied as

stated.

                                                 JURISDICTION

             3.         The allegations in Paragraph 3 contain legal conclusions to which no response is

required.

             4.         The allegations in Paragraph 4 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal admits only that it engages in

business within this district, but denies it engaged in any “debt collection activity.” Maximus

Federal is without sufficient information to form a belief as to the remaining allegations in

Paragraph 4, and therefore, denies same and demands strict proof thereof.

                                                    PARTIES

             5.         The allegation that Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

1692a(3) is a legal conclusion to which no response is required. Maximus Federal is without

sufficient information to form a belief as to the remaining allegations in Paragraph 5, and

therefore, denies same and demands strict proof thereof.

             6.         The allegation that Maximus Federal is a “debt collector” as that term is defined

in 15 U.S.C. § 1692a(6) is a legal conclusion to which no response is required. Maximus Federal




                                                        -2-
36705664.1 03/13/2020
admits only that it is a Virginia corporation with a principal place of business in Falls Church,

Virginia.

                                                MAXIMUS1

             7.         Maximus Federal admits that on or about September 30, 2013 it entered into a

contract with the United States Department of Education (“DOE”) to, among other things,

operate and maintain the DOE’s Debt Management and Collection System (“DMCS”) (the

“Contract”).

             8.         Maximus Federal admits that the Contract was assigned contract number ED-

FSA-13-C-0021, the total value of which speaks for itself and for which no further response is

required.

             9.         Maximus Federal is without sufficient information to form a belief as to the

allegations contained in Paragraph 9, and therefore, denies same and demands strict proof

thereof.

             10.        Maximus Federal admits that after 360 days of non-payment by a borrower,

certain loans may be assigned to DMCS. The remaining allegations in Paragraph 10 are denied

as stated

             11.        Maximus Federal admits that pursuant to the terms of the Contract, it is

responsible for establishing and maintaining a call center to respond to inquiries from borrowers

and various third parties, and to communicate with borrowers pursuant to the Contract and/or the

directions and instructions provided by DOE. The remaining allegations in Paragraph 11 are

denied as stated.


1
  Maximus Federal uses the same headings as set forth in Plaintiff’s Complaint, but the use of
such headings is not intended and does reflect Maximus Federal’s acknowledgement or
agreement with the statements made therein.


                                                     -3-
36705664.1 03/13/2020
             12.        The allegations in Paragraph 12 contain legal conclusions to which no response is

required.

  BACKGROUND ON PLAINTIFF AND HER BORROWER DEFENSE APPLICATION

             13.        Maximus Federal is without sufficient information to form a belief as to the

allegations contained in Paragraph 13, and therefore, denies same and demands strict proof

thereof.

             14.        The allegations in Paragraph 14 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal admits only that borrowers file

BD Applications in certain instances.

             15.        Maximus Federal admits only that, upon information and belief, Plaintiff

submitted a BD Application to the DOE. Maximus Federal is without sufficient information to

form a belief as to the remaining allegations in Paragraph 15, and therefore, denies the same and

demands strict proof thereof.

             16.        Maximus Federal admits that the relevant BD Applications allow a borrow the

option to place his/her loans in forbearance and stop collections while the BD Application is

reviewed.

             17.        Upon information and belief, Plaintiff elected to place her loans in forbearance

and stop collections while her BD Application is reviewed by DOE.

             18.        Maximus Federal is without sufficient information to form a belief as to the

allegations contained in Paragraph 18, and therefore, denies same and demands strict proof

thereof.




                                                       -4-
36705664.1 03/13/2020
             19.        Maximus Federal admits only that Plaintiff’s 2018 federal tax refund was

originally withheld pursuant to the Treasury Offset Program, but further states that such tax

refund was later refunded to Plaintiff.

             20.        Upon information and belief, Maximus Federal admits that Plaintiff’s BD

Application is currently pending with the DOE.

             21.        Maximus Federal admits only that the DOE’s current direction is to halt collection

activity during the pendency of BD Applications, unless a borrower has chosen to continue

repayment. Maximus Federal further states that once a borrower’s status as a BD Applicant is

processed by Maximus Federal, DMCS sends a communication to cease collection activities.

Maximus Federal is without sufficient information to form a belief as to the remaining

allegations contained in Paragraph 21, and therefore, denies same and demands strict proof

thereof.

              ERRORS BY DEPARTMENT CONTRACTORS CAUSED BORROWERS
                     TO EXPERIENCE INVOLUNTARY COLLECTION

             22.        Maximus Federal admits only that it has a contract with the DOE to provide

operation and maintenance support for the DMCS.                   Maximus Federal is without sufficient

information to form a belief as to the remaining allegations contained in Paragraph 22, and

therefore, denies same and demands strict proof thereof. The citation to 20 U.S.C. § 1087f

includes and/or references a legal conclusion to which no response is required.

             23.        The DOE’s website speaks for itself, therefore, no response is required.

             24.        The allegations in Paragraph 24 contain a legal conclusion to which no response

is required. To the extent a response is required, Maximus Federal admits that, upon information

and belief, Plaintiff’s loans were in default at the time they were assigned to DMCS. Maximus

Federal further denies that any loans “were assigned” to it as stated in Paragraph 24.


                                                        -5-
36705664.1 03/13/2020
             25.         Maximus Federal admits that the relevant BD Applications allow a borrow the

option to place his/her loans in forbearance and stop collections while the BD Application is

reviewed by DOE.

             26.         Maximus Federal denies the allegations in Paragraph 26 and demands strict proof

thereof.

                         EVIDENCE OF UNLAWFUL INVOLUNTARY COLLECTION
                        UNCOVERED IN THE CALVILLO MANRIQUEZ V. DEVOS CASE

             27.         Maximus Federal is without sufficient information to form a belief as to the

allegations contained in Paragraph 27, and therefore, denies same and demands strict proof

thereof.

             28.         Maximus Federal is without sufficient information to form a belief as to the

allegations contained in Paragraph 28, and therefore, denies same and demands strict proof

thereof.

             29.         The Complaint referenced in Paragraph 29 speaks for itself, therefore, no

response is required. Maximus Federal is without sufficient information to form a belief as to

the allegations contained in Paragraph 29, and therefore, denies same and demands strict proof

thereof.

             30.         The allegations in Paragraph 30 contain a legal conclusion to which no response

is required. To the extent a response is required, the court order referenced in Paragraph 30

speaks for itself, therefore, no response is required.

             31.         The unidentified statement by the DOE speaks for itself, therefore, no response is

required. Maximus Federal is without sufficient information to form a belief as to the allegations

contained in Paragraph 31, and therefore, denies same and demands strict proof thereof.




                                                         -6-
36705664.1 03/13/2020
             32.        The unidentified disclosure by the DOE speaks for itself, therefore, no response is

required. Maximus Federal further denies the allegation that it engaged in involuntary collection

activity against borrowers as stated in Paragraph 32. Maximus Federal is without sufficient

information to form a belief as to the remaining allegations contained in Paragraph 32, and

therefore, denies same and demands strict proof thereof.

             33.        Maximus Federal is without sufficient information to form a belief as to the

allegations contained in Paragraph 33, and therefore, denies same and demands strict proof

thereof.

             34.        Maximus Federal is without sufficient information to form a belief as to the

allegations contained in Paragraph 34, and therefore, denies same and demands strict proof

thereof.

                                            CLASS ALLEGATIONS

             35.        The allegations in Paragraph 35 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal admits only that Plaintiff seeks

to bring this action on behalf of all other persons similarly situated, but denies that her claims are

suitable for class treatment.

             36.        The allegations in Paragraph 36 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies that Plaintiff’s claims are

suitable for class treatment.

             37.        The allegations in Paragraph 37 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.




                                                        -7-
36705664.1 03/13/2020
             38.        Maximus Federal admits only that Plaintiff seeks certification of the putative class

as defined in Paragraph 38, but denies that Plaintiff’s claims are suitable for class treatment.

             39.        Maximus Federal admits only that Plaintiff excludes certain individuals and

entities from the putative class as outlined in Paragraph 39, but denies that Plaintiff’s claims are

suitable for class treatment.

             40.        The allegations in Paragraph 40 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.

             41.        The allegations in Paragraph 41 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.

             42.        The allegations in Paragraph 42 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.

             43.        The allegations in Paragraph 43 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.

             44.        The allegations in Paragraph 44 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.




                                                        -8-
36705664.1 03/13/2020
                                            COUNT I
                            THE FAIR DEBT COLLECTION PRACTICES ACT
                                         15 U.S.C. § 1692e

             45.        Maximus Federal incorporates by reference each response set forth above as if

fully set forth herein.

             46.        The allegations in Paragraph 46 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.

             47.        The allegations in Paragraph 47 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.

             48.        The allegations in Paragraph 48 contain legal conclusions to which no response is

required.

             49.        The allegations in Paragraph 49 contain legal conclusions to which no response is

required.

             50.        The allegations in Paragraph 50 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.

             51.        The allegations in Paragraph 51 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal admits only that Plaintiff’s

loans were more than 270 days delinquent and considered to be in default by the DOE. Maximus

Federal denies that Plaintiff’s loan was transferred or assigned to Maximus as stated. Maximus

Federal is without sufficient information to form a belief as to the remaining allegations

contained in Paragraph 51, and therefore, denies same and demands strict proof thereof.



                                                       -9-
36705664.1 03/13/2020
             52.        Maximus Federal denies the allegations in Paragraph 52 and demands strict proof

thereof.

             53.        Maximus Federal denies the allegations in Paragraph 53 and demands strict proof

thereof.

             54.        Maximus Federal denies the allegations in Paragraph 54 and demands strict proof

thereof.

             55.        The allegations in Paragraph 55 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.

                                             COUNT II
                            THE FAIR DEBT COLLECTION PRACTICES ACT
                                          15 U.S.C. § 1692f

             56.        Maximus Federal incorporates by reference each response set forth above as if

fully set forth herein.

             57.        The allegations in Paragraph 57 contain legal conclusions to which no response is

required.

             58.        The allegations in Paragraph 58 contain legal conclusions to which no response is

required.

             59.        The allegations in Paragraph 59 contain legal conclusions to which no response is

required.

             60.        Maximus Federal admits only that Plaintiff’s 2018 federal tax refund was

originally withheld pursuant to the Treasury Offset Program, but further states that such tax

refund was later refunded to Plaintiff. Maximus Federal denies that Plaintiff’s status as a BD

Applicant had been processed by Maximus Federal at the time her federal tax refund was



                                                       -10-
36705664.1 03/13/2020
originally withheld by the Treasury Offset Program. Maximus Federal further denies that it

engaged in any involuntary collection activity as stated in Paragraph 60.

             61.        The allegations in Paragraph 61 contain legal conclusions to which no response is

required. To the extent a response is required and the allegations are directed at Maximus

Federal, Maximus Federal denies the allegations and demands strict proof thereof.

             62.        The allegations in Paragraph 62 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.

             63.        The allegations in Paragraph 63 contain legal conclusions to which no response is

required. To the extent a response is required, Maximus Federal denies the allegations and

demands strict proof thereof.

                                            PRAYER FOR RELIEF

             Maximus Federal denies that Plaintiff is entitled to any relief claimed in the Prayer for

Relief.

             WHEREFORE Maximus Federal demands that judgment be entered in its favor and

against Plaintiff, dismissing Plaintiff’s claims with prejudice, and awarding costs, attorneys’

fees, and such other relief as this Court deems just and equitable.




                                                       -11-
36705664.1 03/13/2020
                                       AFFIRMATIVE DEFENSES

                                    FIRST AFFIRMATIVE DEFENSE

             Plaintiff has failed to state a claim upon which relief can be granted.

                                  SECOND AFFIRMATIVE DEFENSE

             Plaintiff lacks standing to bring her claims against Maximus Federal.


                                   THIRD AFFIRMATIVE DEFENSE

             Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver, estoppel,

laches, or unclean hands.

                                  FOURTH AFFIRMATIVE DEFENSE

             Plaintiff cannot state a claim under 15 U.S.C. § 1692, any subdivision thereof, or any

other applicable statute for actual damages, punitive damages, statutory damages, costs of suit, or

fees.

                                   FIFTH AFFIRMATIVE DEFENSE

             Plaintiff cannot state a claim under the FDCPA because Maximus Federal is not a debt

collector under 15 U.S.C. § 1692a(6).

                                   SIXTH AFFIRMATIVE DEFENSE

             Plaintiff cannot state a claim under 15 U.S.C. § 1692e because Maximus Federal did not

use any false, deceptive, or misleading representations or means in connection with the

collection of any debt.

                                 SEVENTH AFFIRMATIVE DEFENSE

             Plaintiff cannot state a claim under 15 U.S.C. § 1692e(2)(A) because Maximus Federal

did not make a false representation of the character, amount, or legal status of any debt.




                                                     -12-
36705664.1 03/13/2020
                                 EIGHTH AFFIRMATIVE DEFENSE

             Plaintiff cannot state a claim under 15 U.S.C. § 1692f because Maximus Federal did not

use any unfair or unconscionable means to collect or attempt to collect any debt.

                                  NINTH AFFIRMATIVE DEFENSE

             Plaintiff cannot state a claim under 15 U.S.C. § 1692f(1) because Maximus Federal did

not collect any amount that was expressly prohibited by law.

                                  TENTH AFFIRMATIVE DEFENSE

             Plaintiff cannot state a claim under the FDCPA because the bona fide error defense in 15

U.S.C. § 1692k(c) applies.

                               ELEVENTH AFFIRMATIVE DEFENSE

             Maximus Federal acted in accordance with all applicable laws, practices, standards, and

regulations.

                                TWELFTH AFFIRMATIVE DEFENSE

             Plaintiff’s claims are barred because she has not suffered any damages.

                              THIRTEENTH AFFIRMATIVE DEFENSE

             Plaintiff’s claims are barred by the government contractor defense.

                              FOURTEENTH AFFIRMATIVE DEFENSE

             Maximus Federal reserves the right to supplement the affirmative defenses asserted

herein throughout trial.




                                                    -13-
36705664.1 03/13/2020
                        SAUL EWING ARNSTEIN & LEHR LLP


                        /s/ Marisa Rachel De Feo
                        Marisa Rachel De Feo (316123)
                        1500 Market Street, 38th Floor
                        Philadelphia, Pennsylvania 19102
                        (215) 972-1976
                        Marisa.DeFeo@saul.com
                        Attorneys for Defendant
                        Maximus Federal Services, Inc.
Dated: March 13, 2020




                         -14-
36705664.1 03/13/2020
